DETAILED ACTION
Response to Amendment
1.	The Amendment filed 11/16/2020 has been entered.
2.	Claims 1-25 are pending.
3.           Claims 3-6, 8-13, 16, 18, 19, 22, 24 and 25 are objected.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim reads “client IDS”, however it should read “client Identifiers (IDS)”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al. (US Publication 2018/0332069) in view of Dascalu et al. (US Patent 5,958,015).

With respect to claims 1, 14 and 20, Moore teaches An Internet of Things (loT) topology analyzer (Figure 2, scanner) comprising:

an input configured to passively receive packets exchanged between a plurality of IoT devices operating within a network and at least one IoT server connected to the network; (one or more passive scanners that can passively observe traffic in the network to further build the model or topology of the network, Paragraph 38) and

Moore teaches IOT devices (Figure 1, Internet of Things (IoT) devices (e.g., consumer appliances, conference room utilities, cars parked in office lots, physical security systems, etc.))  However doesn’t teach a processor coupled to said input and configured to determine a number of devices operating within the network based on the passively received packets, with the determined number of devices being used to define an topology of the network without requesting packets.

Dascalu teaches a processor coupled to said input and configured to determine a number of devices operating within the network based on the passively received packets, with the determined number of devices being used to define an topology of the network without requesting packets. (Network device "self-learns" the network topology (i.e. which devices send data from within the local network and which devices are connected from other segments), which devices are servers and which devices are clients, and which protocols are used between them, by passively listening to network traffic, Column 5 lines 25-30)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an input configured to passively receive packets exchanged .


Claims 2, 15 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al. (US Publication 2018/0332069) in view of Dascalu et al. (US Patent 5,958,015) further in view of Jain et al. (US Publication 2017/0070417).

With respect to claim 2, 15 and 21, Moore in view of Dascalu doesn’t teach the packets transmitted by the plurality of IoT devices include a plurality of IP addresses associated with the plurality of IoT devices, and wherein said processor is configured to determine the number of IoT devices operating within the network based on the number of IP addresses detected within the received packets, with all packets containing a same IP address belonging to a single IoT device.

Jain teaches the packets transmitted by the plurality of IoT devices include a plurality of IP addresses associated with the plurality of IoT devices, (A received ICMP `Time Exceeded Message` response from the routing device 58, 60, 62 transmit ICMP packets contain IP addresses, paragraph 18) and wherein said processor is configured to determine the number of IoT devices operating within the network based on the number of IP addresses detected within the received packets, with all packets containing a same IP address belonging to a single IoT device. (A received ICMP `Time Exceeded Message` response from the routing device 58, 60, 62 are collected by the computing device 52 and 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an input configured to passively receive packets exchanged between a plurality of IoT devices as taught by Moore and Dascalu with determine the number of IoT devices operating within the network based on the number of IP addresses detected within the received packets, with all packets containing a same IP address belonging to a single IoT device as taught by Jain. The motivation for combining Moore, Dascalu and Jain is to be able to determine number of devices in the network and be to connect to external network.

Claims 7, 17 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore et al. (US Publication 2018/0332069) in view of Dascalu et al. (US Patent 5,958,015) further in view of Wei et al. (US Publication 2019/0116027).

With respect to claims 7, 17 and 23, Moore in view of Dascalu doesn’t teach the packets transmitted by the plurality of IoT devices are encrypted, and include at least one IoT server name indication (SNI) associated with the at least one IoT server, and wherein said processor is configured to perform the following based on the received packets: identify the at least on IoT server based on the at least one SNL.
Wei teaches the packets transmitted by the plurality of devices are encrypted, and include at least one server name indication (SNI) associated with the at least one IoT server, (The identifier of the network server may be a server name indication (SNI for short) or the IP address. The SNI may be carried in the encrypted request that is sent by the UE to the network server and intercepted by the and wherein said processor is configured to perform the following based on the received packets: identify the at least on server based on the at least one SNL. (SNL is used to identify the server, paragraph 112)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an input configured to passively receive packets exchanged between a plurality of IoT devices as taught by Moore and Dascalu with the packets transmitted by the plurality of devices are encrypted, and include at least one server name indication (SNI) associated with the at least one IoT server as taught by Wei. The motivation for combining Moore, Dascalu and Wei is to be able to secure network communication and achieves an effect of expanding an application scope of service optimization.
Allowable Subject Matter
Claims 3-6, 8-13, 16, 18, 19, 22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. A./
Examiner, Art Unit 2472